In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-0922V
                                         UNPUBLISHED


    KEVIN DELAPAZ,                                            Chief Special Master Corcoran

                         Petitioner,                          Filed: March 27, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                           Table Injury; Influenza (Flu) Vaccine;
                                                              Guillain-Barre Syndrome (GBS)
                        Respondent.


Renee J. Gentry, Vaccine Injury Clinic, George Washington Univ. Law School,
Washington, DC, for petitioner.

Lara Ann Englund, U.S. Department of Justice, Washington, DC, for respondent.

                                     RULING ON ENTITLEMENT1

       On June 27, 2018, Kevin Delapaz filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that he suffered from Guillain-Barré syndrome
(“GBS”) as a result of an influenza (“flu”) vaccination administered on January 20, 2014.
Petition at 1. The case was assigned to the Special Processing Unit of the Office of
Special Masters.

      On March 26, 2020, Respondent filed his Amended Rule 4(c) report in which he
concedes that Petitioner is entitled to compensation in this case. Respondent’s

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Amended Rule 4(c) Report at 1. Specifically, Respondent agrees that “[P]etitioner has
satisfied the criteria set forth in the Vaccine Injury Table (“Table”) and the Qualifications
and Aids to Interpretation (“QAI”).” Id. at 8.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                    s/Brian H. Corcoran
                                    Brian H. Corcoran
                                    Chief Special Master




                                              2